Citation Nr: 0709432	
Decision Date: 03/30/07    Archive Date: 04/16/07

DOCKET NO.  06-33 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1. Entitlement to service connection for chronic rhinitis, 
claimed as an upper respiratory disorder.

2. Entitlement to service connection for a full thickness 
supraspinatus tear of the left shoulder.

3. Entitlement to service connection for multilevel 
degenerative disc disease of the cervical spine.

4. Entitlement to service connection for depression, to 
include as secondary to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1944 to 
July 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating determination of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in St. Paul, Minnesota.

The Board observes that the veteran indicated in a February 
2005 statement that he wished to file an informal claim for 
entitlement to a total rating based on individual 
unemployability (TDIU).  Since there is no indication in the 
claims folder that this issue was developed or adjudicated, 
it is referred to the RO for consideration.


FINDINGS OF FACT

1. Chronic rhinitis, claimed as an upper respiratory 
disorder, did not manifest in service or for many years 
following discharge from service; any current chronic 
rhinitis is not related to military service.

2. A full thickness supraspinatus tear of the left shoulder 
did not manifest in service or for many years following 
discharge from service; any current full thickness 
supraspinatus tear of the left shoulder is not related to 
military service.

3. Multilevel degenerative disc disease of the cervical spine 
did not manifest in service or for many years following 
discharge from service; any current multilevel degenerative 
disc disease of the cervical spine is not related to military 
service.

4. There is no competent medical evidence that the veteran 
currently has depression that was incurred in or aggravated 
by active service or that was caused or aggravated by a 
service-connected disability.


CONCLUSIONS OF LAW

1. Chronic rhinitis, claimed as an upper respiratory 
disorder, was not incurred in or aggravated by the veteran's 
active duty service.  38 U.S.C.A. §§ 1101, 1110, 5107(b) 
(West 2002); 38 C.F.R. § 3.303 (2006).

2. A full thickness supraspinatus tear of the left shoulder 
was not incurred in or aggravated by the veteran's active 
duty service.  38 U.S.C.A. §§ 1101, 1110, 5107(b) (West 
2002); 38 C.F.R. § 3.303 (2006).

3. Multilevel degenerative disc disease of the cervical spine 
was not incurred in or aggravated by the veteran's active 
duty service.  38 U.S.C.A. §§ 1101, 1110, 5107(b) (West 
2002); 38 C.F.R. § 3.303 (2006).

4. Depression was not incurred in or aggravated by the 
veteran's active duty service, nor is it proximately due to 
or the result of any service-connected disability.  
38 U.S.C.A. §§ 1101, 1110 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.303, 3.310 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA), (codified at 
38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2006); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.

After reviewing the claims folder, the Board finds that the 
veteran has been notified of the applicable laws and 
regulations which set forth the necessary criteria for the 
benefit currently sought.  Letters sent to the veteran in 
January 2005 and March 2005 informed him of the information 
and evidence necessary to warrant entitlement to the benefit 
sought.  These letters also advised the veteran of the types 
of evidence VA would assist him in obtaining as well as his 
own responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002).  
Finally, the January 2005 and March 2005 letters expressly 
notified the veteran of the need to submit any pertinent 
evidence in his possession.  The Board notes that this letter 
was sent to the veteran prior to the June 2005 rating 
decision.  The VCAA notice was therefore timely.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006), which held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  An August 2006 letter was sent to the veteran 
providing such notice.

The Board notes that the veteran was not provided with the 
citation or content for 38 C.F.R. § 3.310, the regulation 
pertaining to secondary service connection, in the August 
2006 statement of the case.  See 38 C.F.R. § 19.29 (the 
statement of the case must contain a summary of the 
applicable laws and regulations, with appropriate citations).  
Nevertheless, the Board concludes that it may proceed with 
the veteran's appeal for entitlement to service connection 
for depression, to include as secondary to a service-
connected disability, because such error is nonprejudicial to 
the veteran.  In the present case, the veteran has not 
presented any competent evidence that he has been diagnosed 
with depression.  Therefore, the issue of whether his claimed 
depression is proximately due to any service-connected 
disability is moot.  If discussion of whether the evidence 
demonstrates entitlement based on 38 C.F.R. § 3.310 is no 
longer necessary by the Board, the absence of notice 
regarding the content and the citation for 38 C.F.R. § 3.310 
does not disadvantage the veteran or his claim.  Moreover, 
the Board is satisfied that the notice provided in the March 
2005 VCAA letter regarding secondary service connection was 
specific enough to satisfy the "content" requirement of 
38 C.F.R. § 19.29.  Thus, the only deficiency is regarding 
the lack of notice of the appropriate citation.  However, as 
previously discussed, the issue of whether the evidence 
demonstrates entitlement under 38 C.F.R. § 3.310 is moot.  
Thus, a remand is not necessary and the Board may proceed 
with this appeal.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).

In light of the above, the Board finds that all notices 
required by VCAA and implementing regulations were furnished 
to the veteran and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

VA has also fulfilled its duty to assist the veteran in 
making reasonable efforts to identify and obtain relevant 
records in support of the veteran's claims and providing a VA 
examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c)(4)(i) (2006).  The veteran's service medical 
records are associated with the claims folder, as well as 
private treatment records from Dr. Yang.  The veteran's VA 
medical records are also of record.  He has not identified 
any additional relevant, outstanding records that need to be 
obtained before deciding his claims.  

VA examinations were not provided in conjunction with the 
veteran's claims, and the Board notes that the evidence of 
record does not warrant any because there is sufficient 
competent medical evidence to decide his claims.  See 
38 C.F.R. § 3.159(c)(4) (2006).  VA has a duty to provide a 
VA examination when the record lacks evidence to decide the 
veteran's claim and there is evidence of (1) a current 
disability, (2) an in-service event, injury, or disease, and 
(3) some indication that the claimed disability may be 
associated with the established event, injury, or disease.  
Id.; see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

With respect to the veteran's claims of entitlement to 
service connection for a left shoulder disability and 
depression, there is no competent evidence of a current 
disability.  Regarding the veteran's other claims, there is 
nothing in the record, other than the veteran's own lay 
statements, that suggests a link between multilevel 
degenerative disc disease of the cervical spine or chronic 
rhinitis and military service.  In light of the absence of 
any evidence of a current diagnosis of a left shoulder 
disorder or depression or competent evidence suggesting a 
link between his chronic rhinitis or degenerative disc 
disease of the cervical spine and service, the Board finds 
that at least one of the three required elements of McLendon 
is missing for each of the veteran's claims.  As such, VA is 
not required to provide him with a VA examination in 
conjunction with his claims.

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2006).  
That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

A. Chronic Rhinitis

The veteran contends that he is entitled to service 
connection for an upper respiratory disorder.  However, after 
careful review of the record, the Board concludes that the 
preponderance of the evidence is against this claim.

A review of the veteran's service medical records reveals no 
diagnosis, complaints, or treatment for any respiratory or 
nasal problems during service.  Additionally, the veteran's 
July 1946 separation examination report notes the veteran's 
nose, sinuses, and respiratory system as clinically normal.  
The Board finds that the lack of any in-service evidence of 
nasal or respiratory problems during service weighs against 
the veteran's claim for service connection.  

The first evidence of record of any respiratory problems is 
an April 2003 VA clinical record which notes a diagnosis of 
chronic rhinitis.  Additional VA medical records continue to 
indicate the veteran's diagnosis; however, no mention is made 
of the veteran's military service or the onset of these 
problems.

The Board finds that the fifty-seven year lapse in time 
between the veteran's active service and the first diagnosis 
of a chronic rhinitis weighs against the veteran's claim.  
The Board may, and will, consider in its assessment of a 
service connection the passage of a lengthy period of time 
wherein the veteran has not complained of the maladies at 
issue.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), 
aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000); see also Forshey v. Principi, 284 F.3d 1335, 1358 
(Fed. Cir. 2002) (en banc). 

Additionally, the Board finds the lack of any medical opinion 
linking the veteran's chronic rhinitis to service weighs 
against his claim.  While an accurate determination of 
etiology is not a condition precedent to granting service 
connection, nor is definite etiology or obvious etiology, 
there must at least be a sufficiently definitive opinion on 
etiology to rise above the level of pure equivocality.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996); Winsett v. 
West, 11 Vet. App. 420, 424 (1998).  Thus, service connection 
cannot be granted when the record, as in this case, contains 
no competent medical evidence that attributes the veteran's 
chronic rhinitis to his service.  

Finally, the Board has reviewed and acknowledges the 
veteran's own statements that his current chronic rhinitis is 
related to service.  However, while the veteran as a lay 
person is competent to provide evidence regarding injury and 
symptomatology, he is not competent to provide evidence 
regarding diagnosis or etiology.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  Only a medical professional can 
provide evidence of a diagnosis or etiology of a disease or 
disorder.  

With consideration of the lack of in-service evidence of any 
diagnosis, complaints, or treatment, the length of time 
following service prior to a recorded diagnosis of chronic 
rhinitis, and the absence of any medical opinion suggesting a 
causal link to the veteran's service, the Board finds that 
the preponderance of the evidence is against his claim of 
service connection for chronic rhinitis.  Consequently, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet.App. 49, 55 (1990).

B. Cervical Spine and Left Shoulder

The veteran contends that he suffered an injury while on 
board the U.S.S. Walsh, and that such injury resulted in his 
current chronic cervical spine and left shoulder disorders.  

The Board notes that the veteran has not specified what type 
of injury he incurred during service.  He contends that it 
happened during rough weather, and he has submitted a buddy 
statement from M.S. confirming that the veteran was onboard 
the U.S.S. Walsh in July 1945 during rough weather.  Despite 
these statements, there is no evidence in the veteran's 
service medical records of any diagnosis, complaints, or 
treatment for any cervical spine or left shoulder injuries 
during service.  Additionally, the veteran's July 1946 
separation examination report notes his spine and extremities 
as clinically normal.  Thus, even if the Board accepts the 
veteran's statements regarding his injury, there is no 
evidence that such injury created any cervical spine or left 
shoulder problems in service.  The Board finds that this 
weighs against the veteran's claims for service connection.  

Furthermore, there is no evidence in the veteran's medical 
records of any diagnosis, complaints, or treatment for any 
cervical spine or left shoulder problems for more than fifty 
years following service separation.  The Board notes again 
that it may, and will, consider in its assessment of a 
service connection the passage of a lengthy period of time 
wherein the veteran has not complained of the maladies at 
issue.  See Maxson, supra.

With respect to the veteran's claimed cervical spine 
disorder, a July 2002 private medical record provides a 
diagnosis of multilevel degenerative disc disease (DDD) of 
the cervical spine.  No mention is made regarding etiology.  
However, VA medical records dated October 2001 and May 2003 
note that the veteran displays a decreased range of motion in 
flexion and extension on the left side of the neck secondary 
to a 1991 motor vehicle accident.  In the absence of any 
evidence of cervical spine problems prior to this 1991 motor 
vehicle accident, the Board finds this intercurrent injury, 
as well as the etiological designations in the VA medical 
records, weighs heavily against service connection for 
multilevel DDD of the cervical spine.

The veteran has filed a claim for a left shoulder disorder.  
However, there is no clear diagnosis of a left shoulder 
disorder in the veteran's medical records.  A July 2002 
private medical record notes that the veteran has a full 
thickness supraspinatus tear in his shoulder, but no side is 
indicated.  The veteran's remaining medical records 
demonstrate that he has continued complaints of right 
shoulder pain, and an October 2001 VA medical record notes 
tears of the right supraspinatus and infraspinatus tendons.  
Thus, it appears that the evidence of record does not 
demonstrate that the veteran has a current left shoulder 
disability.  

To prevail on the issue of service connection, there must be 
medical evidence of a current disability.  See Degmetich v. 
Brown, 104 F.3d 1328 (Fed. Cir. 1997) (a "current disability" 
means a disability shown by competent medical evidence to 
exist at the time of the award of service connection); 
Brammer v. Derwinski, 3 Vet. App. 223 (1992) (in the absence 
of proof of a present disability, there can be no valid claim 
for service connection as Congress has specifically limited 
entitlement to service connection to cases where such 
incidents have resulted in a disability).  In the present 
case, the evidence does not support a finding that the 
veteran has a current left shoulder disability.  As such, 
service connection for a full thickness supraspinatus tear of 
the left shoulder must be denied.

Moreover, even if the Board grants the benefit of the doubt 
to the veteran regarding the July 2002 generic diagnosis and 
finds that the veteran has a current disability, the evidence 
of record still does not support his claim for service 
connection.  In this regard, none of the veteran's service 
medical records indicate any in-service problems, there is a 
long lapse in time between the veteran's service and the 
first recorded diagnosis, and there is no competent medical 
evidence linking a left shoulder disability to service.  

The Board acknowledges the veteran's statements that he 
injured his neck and left shoulder during service and that 
his current multilevel DDD of the cervical spine and full 
thickness supraspinatus tear of the left shoulder are related 
to service.  However, as previously mentioned, the veteran is 
not competent to provide evidence regarding diagnosis or 
etiology.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  As 
such evidence is not of record, the veteran's claims must be 
denied.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996); 
Winsett v. West, 11 Vet. App. 420, 424 (1998).  The Board 
considered the benefit of the doubt rule; however, since the 
preponderance of the evidence is against his claims, such 
rule does not apply.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet.App. 49, 55 (1990).

C. Depression

In addition to the disabilities claimed above, the veteran 
contends that he is entitled to service connection for 
depression, to include as secondary to his service-connected 
disabilities.  For secondary service connection, it must be 
shown that the disability for which the claim is made is 
proximately due to or the result of service-connected disease 
or injury or that service-connected disease or injury has 
chronically worsened the disability for which service 
connection is sought.  38 C.F.R. § 3.310(a); Allen v. Brown, 
7 Vet. App. 439 (1995) (en banc).

The Board has carefully reviewed the veteran's service and 
post-service medical records; however, there is no evidence 
of a current disability.  None of the medical evidence of 
record indicates that the veteran has been diagnosed with 
depression or any other psychiatric disability.  The Board 
acknowledges the veteran's own statements that he has 
depression.  However, as a layperson, he is not competent to 
provide evidence regarding a diagnosis.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Only a medical 
professional can provide such evidence.

Therefore, in the absence of any evidence of a current 
disability, the veteran's claim for service connection for 
depression must be denied.  See Degmetich, supra; Brammer, 
supra.  


ORDER

Entitlement to service connection for chronic rhinitis, 
claimed as an upper respiratory disorder, is denied.

Entitlement to service connection for a full thickness 
supraspinatus tear of the left shoulder is denied.

Entitlement to service connection for multilevel degenerative 
disc disease of the cervical spine is denied.

Entitlement to service connection for depression, to include 
as secondary to service-connected disabilities is denied.


____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


